        Case
         Case1:20-cv-00124-DWA
              1:20-cv-00124-DWA Document
                                 Document16-1
                                          17 Filed
                                              Filed03/01/21
                                                    02/26/21 Page
                                                              Page11ofof11




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LARRY LEON GREEN,                           )
                                            )
               Plaintiff,                   )       CIVIL ACTION NO. 20-124J
                                            )
               v.                           )       JUDGE AMBROSE
                                            )
ANDREW M. SAUL,                             )
Commissioner of Social Security,            )       (Electronic Filing)
                                            )
                       Defendant.           )


                                           ORDER

                      1st
       AND NOW, this _______         March
                             day of __________________, 2021, upon consideration of

Defendant’s Unopposed Motion to Remand, and any response thereto, it is hereby ORDERED that

Defendant’s Motion is GRANTED, and this case is remanded to the Commissioner for further

proceedings.

       On remand, the Commissioner, through the Appeals Council, will refer Plaintiff’s case to

a different Administrative Law Judge to further evaluate Plaintiff’s claims, offer Plaintiff the

opportunity for a new hearing, and issue a new decision.

       This remand is ordered pursuant to the fourth sentence of 42 U.S.C. § 405(g).



                                                    BY THE COURT:




                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
